PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as amended, modified, waived, supplemented,
extended, restated or replaced from time to time, this “Agreement”), is made as
of the 15th day of June, 2006, by MMA CAPITAL CORPORATION, a Michigan
corporation, as the pledgor (together with its successors and permitted assigns
and any other Person that becomes a pledgor under this Agreement, the
“Pledgor”), for the benefit of WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, as the buyer under the Repurchase Agreement referred to
below (together with its successors and assigns, the “Purchaser”).

RECITALS

WHEREAS, pursuant to that certain Mortgage Asset Purchase Agreement (together
with all exhibits, schedules and annexes thereto), dated as of June 15, 2006 (as
amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time, the “Repurchase Agreement”), by and among MMA Realty
Capital Repurchase Subsidiary, LLC, a Maryland limited liability company, as the
seller (together with its successors and permitted assigns, the “Seller”), the
Purchaser, as the purchaser, and Municipal Mortgage & Equity, LLC, a Delaware
limited liability company, as a guarantor (together with its successors and
permitted assigns, “MunieMae” and, together with any other Person that becomes a
guarantor under the Repurchase Documents, the “Guarantors”), the Seller intends
to sell and the Purchaser may purchase certain Mortgage Assets (as defined in
the Repurchase Agreement) with a simultaneous agreement by the Seller to
repurchase those assets upon the terms and subject to the conditions set forth
therein; and

WHEREAS, the Seller is a wholly–owned Subsidiary of the Pledgor, and the Pledgor
is a direct or indirect Subsidiary of MunieMae;

WHEREAS, the Pledgor will benefit directly or indirectly from the transactions
contemplated under the Repurchase Agreement; and

WHEREAS, the Purchaser is unwilling to enter into the Repurchase Agreement or
the transactions contemplated thereby without the benefit of this Agreement.

NOW, THEREFORE, based upon the foregoing Recitals and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Pledgor, intending to be legally bound, hereby agrees as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

(a) Unless otherwise defined above or in this Article I, capitalized terms used
but not defined herein shall have the meanings ascribed to such terms in the
Repurchase Agreement or in the UCC (defined in the Repurchase Agreement).

(b) As used in this Agreement and the schedules, exhibits, annexes or other
attachments hereto, unless the context requires a different meaning, the
following terms shall have the following meanings:

“Indemnified Amounts”: Defined in Subsection 7.1(a).

“Indemnified Parties”: Defined in Subsection 7.1(a).

“Pledged Collateral”: Defined in Section 2.1.

“Pledged Obligations”: Defined in Section 2.2.

“Securities Act”: The Securities Act of 1933, as amended, modified, waived,
supplemented, extended, restated or replaced from time to time.

“Seller”: Defined in the Recitals.

(c) All accounting terms used but not specifically defined herein shall be
construed in accordance with GAAP. All terms used in the UCC in the State of New
York, and used but not specifically defined herein (including, but not limited
to, Certificated Security, Control, Entitlement Order, Financial Asset,
Investment Property, Proceeds, Security, Securities Account, Security
Entitlement, Securities Intermediary and Uncertificated Security), are used
herein as defined in the UCC.

(d) Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

          (e)   In this Agreement, unless a contrary intention appears:

 
       
 
  (i)   the singular number includes the plural number and vice versa;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Repurchase Documents;

     
(iii)
  reference to any gender includes each other gender;
 
   
(iv)
  reference to day or days without further qualification means calendar days;
 
   
(v)
  reference to any time means Charlotte, North Carolina time;

(vi) reference to any agreement (including any Repurchase Document), document or
instrument means such agreement, document or instrument as amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Repurchase Documents, and reference to any promissory note, certificate,
instrument or trust receipt includes any promissory note, certificate,
instrument or trust receipt that is an extension or renewal thereof or a
substitute or replacement therefor;

(vii) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision;

(viii) unless otherwise expressly provided in this Agreement, reference to any
notice, request, approval, consent or determination provided for, permitted or
required under the terms of the Repurchase Documents with respect to the Seller,
the Pledgor, the Guarantors or the Purchaser means, in order for such notice,
request, approval, consent or determination to be effective hereunder, such
notice, request, approval or consent must be in writing;

(ix) reference herein or in any Repurchase Document to the Purchaser’s
discretion shall mean, unless otherwise stated herein or therein, the
Purchaser’s sole and absolute discretion, and the exercise of such discretion
shall be final and conclusive. In addition, whenever the Purchaser has a
decision or right of determination or request, exercises any right given to it
to agree, disagree, accept, consent, grant waivers, take action or no action or
to approve or disapprove, or any arrangement or term is to be satisfactory or
acceptable to or approved by (or any similar language or terms) the Purchaser,
the decision of the Purchaser with respect thereto shall be in the sole and
absolute discretion of the Purchaser, and such decision shall be final and
conclusive, except as may be otherwise specifically provided herein; and

(x) unless otherwise expressly provided in this Agreement, reference to any
notice, request, approval, consent or determination provided for, permitted or
required under the terms of this Agreement with respect to the Pledgor or the
Purchaser means, in order for such notice, request, approval, consent or
determination to be effective hereunder, such notice, request, approval or
consent must be in writing.

ARTICLE II

SECURITY INTEREST

Section 2.1 Pledge and Grant of Security Interest.

(a) To secure the prompt payment and performance in full when due, whether by
lapse of time or otherwise, of the Pledged Obligations, the Pledgor hereby
pledges and grants to the Purchaser a continuing security interest in any and
all right, title and interest of the Pledgor in and to the following, whether
now owned or existing or whether owned, acquired or arising hereafter
(collectively, the “Pledged Collateral”):

(i) Pledged Collateral. 100% of the issued and outstanding Equity Interests in
the Seller, including, but not limited to, the following:

(A) all dividends, distributions and income from the Equity Interests, all
 shares, securities, membership interests or other equity interests representing
a dividend on any of the Equity Interests in the Seller, or representing a
distribution or return of capital upon or in respect of the Equity Interests in
the Seller, or resulting from a stock or membership split, revision,
reclassification or other exchange therefor, and any subscriptions, warrants,
rights or options issued to the holder of, or otherwise in respect of, the
Equity Interests in the Seller; and

(B) without affecting the obligations of the Pledgor under any provision
prohibiting such action hereunder, in the event of any consolidation or merger
involving the issuer of any Equity Interests in the Seller and in which such
issuer is not the surviving entity, all shares of each class of the Equity
Interests in the successor entity formed by or resulting from such consolidation
or merger; and

(C) all right, title and interest of the Pledgor in, to and under the Governing
Documents of the Seller or any other agreement or instrument relating to the
Pledged Collateral, including, without limitation, (1) all rights of the Pledgor
to receive moneys or distributions with respect to the Pledged Collateral due
and to become due under or pursuant to such Governing Documents, (2) all rights
of the Pledgor to receive proceeds of any insurance, indemnity, warranty or
guaranty with respect to the Pledged Collateral, (3) all claims of the Pledgor
for damages arising out of or for breach of or default under such Governing
Documents, (4) any right of the Pledgor to perform under such Governing
Documents and to compel performance and otherwise exercise all rights and
remedies thereunder, and (5) all of the Pledgor’s right, title and interest as a
member of the Seller to participate in the operation or management of the Seller
and all of the Pledgor’s ownership interests under such Governing Documents;

(ii) Proceeds. All proceeds (as defined in the UCC) and products of any of the
foregoing Property of the Pledgor, including, without limitation, any proceeds
of insurance thereon, and any proceeds or products constituting “securities”,
“accounts”, “general intangibles”, “instruments” and “investment property”, in
each case as defined in the UCC, constituting or relating to the foregoing,
whenever acquired and in whatever form.

(b) Without limiting the generality of the foregoing pledge and security
interest, it is hereby specifically understood and agreed that the Pledgor may
from time to time hereafter pledge and deliver additional shares of Equity
Interests or other interests in the Seller to the Purchaser as collateral
security for the Pledged Obligations. Upon such pledge and delivery to the
Purchaser, such additional shares of Equity Interests or other interests in the
Seller shall be deemed to be part of the Pledged Collateral and shall be subject
to the terms of this Agreement.

Section 2.2 Security for Pledged Obligations.

The security interest created hereby in the Pledged Collateral constitutes
continuing collateral security for all of the following, whether now existing or
hereafter arising or incurred (as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time, the “Pledged
Obligations”): (a) all of the Aggregate Unpaids and other Obligations; and
(b) the obligations and liabilities of and amounts owed by the Pledgor under
this Agreement, in each case howsoever evidenced, created, incurred or acquired,
whether primary, secondary, direct, contingent, or joint and several.

Section 2.3 Delivery of the Pledged Collateral; Perfection of Security Interest.

The Pledgor hereby agrees that:

(a) Financing Statements. The Pledgor hereby authorizes the Purchaser to prepare
and file such financing statements (including renewal statements) or amendments
thereof or supplements thereto or other instruments as the Purchaser may from
time to time deem reasonably necessary or appropriate in order to perfect and
maintain the security interests granted hereunder in accordance with the UCC.
The Pledgor shall also execute and deliver to the Purchaser such agreements,
assignments or instruments (including affidavits, notices, reaffirmations and
amendments and restatements of existing documents as the Purchaser may
reasonably request) and do all such other things as the Purchaser may reasonably
deem necessary or appropriate (i) to assure to the Purchaser its security
interests hereunder are perfected, including such financing statements
(including renewal statements) or amendments thereof or supplements thereto or
other agreements or instruments as the Purchaser may from time to time
reasonably request (including, without limitation, control agreements or
securities intermediary agreements) in order to perfect and maintain the
security interests granted hereunder and any other personal property security
legislation in the appropriate jurisdictions, (ii) to consummate the
transactions contemplated hereby and (iii) to otherwise protect and assure the
Purchaser of its rights and interests hereunder. The Pledgor hereby agrees that
a carbon, photographic or other reproduction of this Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Purchaser without notice thereof to the Pledgor wherever the Purchaser may in
its discretion desire to file the same. In the event for any reason the law of
any jurisdiction other than New York becomes or is applicable to the Pledged
Collateral or any part thereof, or to any of the Pledged Obligations, the
Pledgor agrees to execute and deliver all such instruments and to do all such
other things as the Purchaser reasonably deems necessary or appropriate to
preserve, protect and enforce the security interests of the Purchaser under the
law of such other jurisdiction (and, if the Pledgor shall fail to do so promptly
upon the written request of the Purchaser, then the Purchaser may execute any
and all such requested documents on behalf of the Pledgor pursuant to the power
of attorney granted herein). The Pledgor agrees to mark its books and records
(and to cause the issuer of the Pledged Collateral to mark its books and
records) to reflect the security interest of the Purchaser in the Pledged
Collateral.

(b) Delivery of Certificates and Instruments. The Pledgor shall deliver as
security to the Purchaser (i) simultaneously with or prior to the execution and
delivery of this Agreement, all certificates and instruments, if any, that
constitute Pledged Collateral owned by the Pledgor, and, (ii) to the extent that
any conversion is made as described in Subsections 2.3(c) or 4.1(c),
simultaneously with or prior to such conversion, all certificates and
instruments representing the Pledged Collateral owned by the Pledgor. Prior to
delivery to the Purchaser, all such certificates and instruments constituting
Pledged Collateral shall be held in trust by the Pledgor for the benefit of the
Purchaser pursuant hereto. All such certificates shall be (i) delivered in
suitable form for transfer by delivery or (ii) accompanied by, as the Purchaser
deems appropriate, (A) duly executed instruments of transfer or endorsements in
blank and/or (B) such other instruments or documents as the Purchaser shall
reasonably request that are satisfactory to the Purchaser in its reasonable
discretion and are consistent with the intent and purpose of this Agreement.

(c) Additional Securities. If the Pledgor shall receive, by virtue of its being
or having been the owner of any Pledged Collateral, any (i) certificate,
including, without limitation, any certificate representing a dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares
of Equity Interests, stock splits, spin–off or split–off, promissory notes or
other instruments; (ii) option or right, whether as an addition to, substitution
for, or an exchange for, any Pledged Collateral or otherwise; (iii) dividends
payable in Equity Interests; or (iv) distributions of Equity Interests or other
Equity Interests in connection with a partial or total liquidation, dissolution
or reduction of capital, capital surplus or paid–in surplus, then the Pledgor
shall receive such certificate, instrument, option, right or distribution in
trust for the benefit of the Purchaser, shall segregate same from the Pledgor’s
other assets and Property and shall deliver same forthwith to the Purchaser in
the exact form received accompanied by duly executed instruments of transfer or
assignments in blank that are satisfactory to the Purchaser in its reasonable
discretion to be held by the Purchaser as Pledged Collateral and as further
collateral security for the Pledged Obligations.

(d) Provisions Relating to Uncertificated Securities, Securities Entitlements
and Securities Accounts. The Pledgor shall promptly notify the Purchaser of any
Pledged Collateral consisting of an Uncertificated Security or a Securities
Entitlement or any Pledged Collateral held in a Securities Account. With respect
to any such Pledged Collateral, (i) the Pledgor and the applicable issuer of the
Uncertificated Security or the applicable Securities Intermediary shall enter
into, upon the request of the Purchaser, an agreement with the Purchaser
granting Control to the Purchaser over such Pledged Collateral, such agreement
to be in form and substance reasonably satisfactory to the Purchaser and
(ii) the Purchaser shall be entitled, upon the occurrence of an Event of
Default, to notify the applicable issuer of the Uncertificated Security or the
applicable Securities Intermediary that it should exclusively follow the
instructions or the Entitlement Orders, respectively, of the Purchaser and no
longer follow the instructions or the Entitlement Orders, respectively, of the
Pledgor. Upon receipt by a Pledgor of notice from a Securities Intermediary of
its intent to terminate the Securities Account of such Pledgor held by such
Securities Intermediary, prior to the termination of such Securities Account the
Pledged Collateral in such Securities Account shall be (i) transferred to a new
Securities Account, upon the request of the Purchaser, which shall be subject to
a control agreement as provided above or (ii) transferred to an account held by
the Purchaser (in which it will be held until a new Securities Account is
established).

Section 2.4 Security Interest Absolute.

All rights of the Purchaser, and the security interest granted hereunder, and
all of the obligations of the Pledgor hereunder, shall be absolute and
unconditional, irrespective of:

(a) any lack of validity or enforceability of the Repurchase Agreement or any
other Repurchase Document;

(b) any change in any term of all or any of the obligations of the Seller or any
of the Guarantors under the Repurchase Agreement or any Repurchase Document, or
any other amendment or waiver of or any consent to any departure from any
provision of the Repurchase Agreement or the other Repurchase Documents; or

(c) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, the Pledgor (other than payment in full of the Pledged
Obligations).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties.

The Pledgor hereby represents and warrants to the Purchaser that, so long as any
of the Pledged Obligations remain outstanding or any Repurchase Document is in
effect and until all of the Pledged Obligations shall have been terminated:

(a) Organization and Good Standing. The Pledgor has been duly organized, and is
validly existing as, a corporation in good standing, under the laws of the State
of Michigan, with all requisite corporate, company or partnership power and
authority to conduct its business as such business is presently conducted.

(b) Due Qualification. The Pledgor is duly qualified to do business and is in
good standing as a corporation, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to so
qualify will not, and could not reasonably be expected to, have a Material
Adverse Effect.

(c) Power and Authority; Due Authorization; Execution and Delivery. The Pledgor
(i) has all necessary power, authority and legal right (A) to execute and
deliver this Agreement and (B) to carry out the terms of this Agreement, and
(ii) has duly authorized by all necessary corporate action (A) the execution,
delivery and performance of this Agreement, and (B) the pledge of the Pledged
Collateral on the terms and conditions herein provided. This Agreement has been
duly executed and delivered by the Pledgor.

(d) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Pledgor, enforceable against the Pledgor in accordance with
its terms, except as such enforceability may be limited by Insolvency Laws and
by general principles of equity (whether considered in a suit at law or in
equity).

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Pledgor’s
Governing Documents or any material Contractual Obligation, Indebtedness or
Guarantee Obligation of the Pledgor, (ii) result in the creation or imposition
of any Lien (other than Permitted Liens) upon any of the Pledgor’s assets or
Properties pursuant to the terms of any such Contractual Obligation,
Indebtedness or Guarantee Obligation or (iii) violate any Applicable Law.

(f) No Proceedings. There is no material litigation, proceeding or investigation
pending or, to the best knowledge of the Pledgor, threatened against the
Pledgor, before any Governmental Authority (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, or (iii) seeking any determination or ruling
that could reasonably be expected to have a Material Adverse Effect or a
material adverse effect on the Pledgor, the Pledged Collateral or its assets or
Property.

(g) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person (including the issuer of an Pledged Collateral) or
of any Governmental Authority (if any) required (i) for the due execution,
delivery and performance by the Pledgor of this Agreement, (ii) for the pledge
made by the Pledgor or for the granting of the security interest by the Pledgor
pursuant to this Agreement and (iii) for the exercise by the Purchaser of its
rights and remedies hereunder have been obtained, effected or given and are in
full force and effect.

(h) Solvency. The Pledgor is not the subject of any Insolvency Proceedings or
Insolvency Event. The Transactions under this Agreement do not and will not
render the Pledgor not Solvent. The Pledgor has not pledged the Pledged
Collateral under this Agreement with the actual intent to hinder, delay or
defraud any creditor of the Pledgor and the Pledgor has received reasonably
equivalent value in exchange for such pledge.

(i) Location of Offices. The Pledgor’s location (within the meaning of Article 9
of the UCC) is Michigan and its chief executive office is, and since the date of
its formation has been, located at 621 E. Pratt Street, Suite 300, Baltimore,
Maryland 21202. The office where the Pledgor keeps all the records (within the
meaning of Article 9 of the UCC) is at the same address as its chief executive
office. The Pledgor’s organizational identification number is 303–234. The
Pledgor has not changed its name, whether by amendment of its Governing
Documents, by reorganization or otherwise, and has not changed its location
within the four (4) months preceding the Closing Date.

(j) Pledgor’s Name. The Pledgor’s exact legal name is set forth on the signature
pages to this Agreement. The Pledgor has no trade names, fictitious names,
assumed names or “doing business as” names or other names under which it has
done or is doing business.

(k) Value Given. The Pledgor represents and warrants that the Recitals to this
Agreement are true and acknowledges the receipt of adequate consideration for
the pledge of the Pledged Collateral.

(l) Authorization of Pledged Collateral. The Pledged Collateral is duly
authorized and validly issued, is fully paid and non–assessable and is not
subject to the preemptive rights of any Person.

(m) Title. The Pledgor has good and indefeasible title to the Pledged Collateral
and will at all times be the legal and beneficial owner of such Pledged
Collateral free and clear of any Lien, other than Permitted Liens. There exists
no “adverse claim” within the meaning of Section 8–102 of the UCC with respect
to the Pledged Collateral.

(n) Exercising of Rights. The exercise by the Purchaser of its rights and
remedies hereunder will not violate any Applicable Law, the terms of the Pledged
Collateral or any material Contractual Obligation binding on or affecting the
Pledgor or any of its assets or Property.

(o) No Securities. All of the Pledged Collateral consist of interests that do
not constitute a Security pursuant to Section 8–103(c) of the UCC. None of the
Pledged Collateral (i) is dealt in or traded on a securities exchange or in a
securities market, (ii) by its terms expressly provides that it is a Security
governed by Article 8 of the UCC, (iii) is Investment Property, (iv) is held in
a Securities Account or (v) constitutes a Security or a Financial Asset.

(p) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Purchaser in the Pledged Collateral, which security interest is
prior to all other Liens and is enforceable as such as against creditors of and
purchasers from the Pledgor. Upon the filing of a UCC financing statement
describing the Pledged Collateral in the location of the Pledgor’s state of
organization, the Purchaser shall have a first priority perfected security
interest in the Pledged Collateral. Except as set forth in this
Subsection 3.1(p), no other action is necessary to perfect the Purchaser’s
security interest.

(q) UCC Description. The Pledged Collateral constitutes either a “general
intangible” or an “instrument” within the meaning of the applicable UCC.

(r) No Other Security Interest. Other than the security interest granted to the
Purchaser pursuant to this Agreement, the Pledgor has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed, any of the Pledged
Collateral. The Pledgor has not authorized the filing of and is not aware of any
financing statements against the Pledgor that include a description of
collateral covering the Pledged Collateral other than any financing statement
relating to the security interest granted to the Pledged Collateral hereunder or
that has been terminated. The Pledgor is not aware of any judgment or tax lien
filings against the Pledgor.

(s) Taxes. The Pledgor has filed or caused to be filed all material tax returns
that are required to be filed by it. The Pledgor has paid or made adequate
provisions for the payment of all Taxes and all assessments made against it or
any of its assets and Property (other than any amount of Tax the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of the Pledgor), except where the failure to so pay such Taxes will not,
and could not reasonably be expected to, have a Material Adverse Effect and such
failure does not result in a Lien on any of the Pledged Collateral that is not a
Permitted Lien, and no tax Lien has been filed and, to the Pledgor’s knowledge,
no claim is being asserted, with respect to any such Tax, fee or other charge.

(t) Investment Company Act. The Pledgor is not required to register as, and is
not controlled by, an “investment company” within the meaning of the 40 Act.

(u) ERISA. The present value of all benefits vested under all “employee pension
benefit plans,” as such term is defined in Section 3 of ERISA, maintained by the
Pledgor, or in which employees of the Pledgor are entitled to participate, as
from time to time in effect (herein called the “Pension Plans”), does not exceed
the value of the assets of the Pension Plan allocable to such vested benefits
(based on the value of such assets as of the last annual valuation date). No
prohibited transactions, accumulated funding deficiencies, withdrawals or
reportable events have occurred with respect to any Pension Plans that, in the
aggregate, could subject the Pledgor to any material tax, penalty or other
liability. No notice of intent to terminate a Pension Plan has been filed, nor
has any Pension Plan been terminated under Section 4041(f) of ERISA, nor has the
PBGC instituted proceedings to terminate or appoint a trustee to administer a
Pension Plan, and no event has occurred or condition exists that might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan.

(v) No Defaults. No Default or Event of Default has occurred and is continuing
under any Repurchase Document.

ARTICLE IV

COVENANTS

Section 4.1 Covenants.

The Pledgor hereby covenants that, so long as any of the Pledged Obligations
remain outstanding or any Repurchase Document is in effect and until all of the
Pledged Obligations shall have been terminated:

(a) Security Interests. The Pledgor shall not sell, pledge, assign or transfer
to any other Person, or grant, create, incur, assume or suffer to exist any Lien
on, any Pledged Collateral other than Permitted Liens, whether now existing or
hereafter transferred hereunder, or any interest therein, and the Pledgor will
not sell, pledge, assign or suffer to exist any Lien on its interest, if any,
hereunder. The Pledgor will promptly notify the Purchaser of the existence of
any Lien other than Permitted Liens on any Pledged Collateral, and the Pledgor
shall defend the right, title and interest of the Purchaser in, to and under the
Pledged Collateral against all claims of third parties other than Permitted
Liens.

(b) Further Assurances. The Pledgor shall promptly execute and deliver at its
expense all further instruments and documents and take all further action that
may be reasonably necessary and desirable or that the Purchaser may reasonably
request in order to (i) perfect and protect the security interest created hereby
in the Pledged Collateral (including, without limitation, execution and delivery
of one or more control agreements reasonably acceptable to the Purchaser,
execution and filing of UCC financing statements and any and all other actions
reasonably necessary to satisfy the Purchaser that the Purchaser has obtained a
first priority perfected security interest in all Pledged Collateral);
(ii) enable the Purchaser to exercise and enforce its rights and remedies
hereunder in respect of the Pledged Collateral; and (iii) otherwise effect the
purposes of this Agreement, including, without limitation and if requested by
the Purchaser, delivering to the Purchaser irrevocable proxies in respect of the
Pledged Collateral.

(c) Amendments. The Pledgor will not make or consent to any amendment or other
modification or waiver with respect to any of the Pledged Collateral or enter
into any agreement or allow to exist any restriction with respect to any of the
Pledged Collateral other than pursuant hereto. The Pledgor will not take any
action to convert the Pledged Collateral to interests that constitute a Security
pursuant to Section 8–103(c) of the UCC.

(d) Issuance or Acquisition of Equity Interests. The Pledgor shall execute and
deliver, or cause to be executed or delivered, to the Purchaser such agreements,
documents and instruments as the Purchaser may reasonably require to perfect its
security interest in any Equity Interests issued or acquired that consists of an
interest that (i) is dealt in or traded on a securities exchange or in a
securities market, (ii) by its terms expressly provides that it is a Security
governed by Article 8 of the UCC, (iii) is Investment Property, (iv) is held in
a Securities Account or (v) constitutes a Security or a Financial Asset.

(e) Compliance with Laws. The Pledgor shall comply in all material respects with
all Applicable Laws (including securities laws), including, without limitation,
those with respect to the Pledged Collateral, and all Contractual Obligations,
including those with respect to the Pledged Collateral, all Indebtedness and all
Guarantee Obligations, in each case, except where the failure to so comply will
not, and could not reasonably be expected to, have a Material Adverse Effect.

(f) Preservation of Company Existence. The Pledgor shall preserve and maintain
its company existence, rights, franchises and privileges in the jurisdiction of
its formation and will qualify and remain qualified in good standing as a
corporation in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification has had, or could
reasonably be expected to have, a Material Adverse Effect or a material adverse
effect on the Pledgor, the Pledged Collateral or its assets or Property.

(g) Events of Default. The Pledgor shall provide the Purchaser with immediately
written notice of the occurrence of each Default and each Event of Default of
which the Pledgor has knowledge or has received notice. In addition, no later
than two (2) Business Days following the Pledgor’s knowledge or notice of the
occurrence of any Default or Event of Default, the Pledgor will provide to the
Purchaser an Officer’s Certificate setting forth the details of such event and
the action that the Pledgor or any other related Person proposes to take with
respect thereto.

(h) Adverse Claims. The Pledgor shall not create, or participate in the creation
of, or permit to exist, any Liens in relation to the Pledged Collateral other
than as disclosed to the Purchaser and existing as of the date of this
Agreement.

(i) Change of Name or Location of Loan Files. The Pledgor shall not change its
name, organizational number, identity, structure or jurisdiction of formation or
organization, move the location of its principal place of business and chief
executive office, or change the offices where it keeps the records (as defined
in the UCC) from the location referred to in Subsection 3.1(i), unless the
Pledgor has given at least thirty (30) days’ prior written notice to the
Purchaser and has taken all actions required under the UCC of each relevant
jurisdiction in order to continue the first priority perfected security interest
of the Purchaser in the Pledged Collateral.

(j) ERISA Matters. The Pledgor shall not (i) engage or permit any ERISA
Affiliate to engage in any prohibited transaction for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor that could subject such Person to a material tax penalty or other
liability, (ii) permit to exist any accumulated funding deficiency, as defined
in Section 302(a) of ERISA and Section 412(a) of the Code, or funding deficiency
with respect to any Benefit Plan other than a Multiemployer Plan, (iii) fail to
make any payments to a Multiemployer Plan that the Pledgor or any ERISA
Affiliate may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto, (iv) terminate any Benefit
Plan so as to result in any liability, (v) permit to exist any occurrence of any
reportable event described in Title IV of ERISA or (vi) otherwise violate the
provisions of ERISA with respect to any Plan.

(k) Inconsistent Agreements. The Pledgor shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, enter into any agreement containing
any provision that would be violated or breached by the performance by the
Pledgor under this Agreement.

(l) Payment of Pledged Obligations. The Pledgor shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Pledgor or any of its Subsidiaries, as the case may
be, and except where the failure to so pay such obligations will not, and could
not reasonably be expected to, have a Material Adverse Effect and such failure
does not result in a Lien on any of the Pledged Collateral that is not a
Permitted Lien.

ARTICLE V

EVENTS OF DEFAULT

Section 5.1 Events of Default.

The occurrence of an event that under the Repurchase Agreement would constitute
a Default or an Event of Default shall be a Default or an Event of Default
hereunder.

Section 5.2 Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default, the Purchaser
shall have, in respect of the Pledged Collateral, in addition to the rights and
remedies provided herein, in the other Repurchase Documents or by Applicable
Law, the rights and remedies of a secured party under the UCC or any other
Applicable Law.

(b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default,
without limiting the generality of this Section and without notice (which the
Pledgor expressly waives), the Purchaser may, in its sole discretion, sell or
otherwise dispose of or realize upon the Pledged Collateral, or any part
thereof, in one or more parcels, at public or private sale, at any exchange or
broker’s board or elsewhere, at such price or prices and on such other terms as
the Purchaser may deem commercially reasonable, for cash, credit or for future
delivery or otherwise in accordance with Applicable Law. To the extent permitted
by Applicable Law, the Purchaser may in such event bid for the purchase of such
securities. The Pledgor agrees that, to the extent notice of sale shall be
required by Applicable Law and by Applicable Law the Pledgor may not waive such
notice, any requirement of reasonable notice shall be met if notice, specifying
the place of any public sale or the time after which any private sale is to be
made, is personally served on or mailed, postage prepaid, to the Pledgor, in
accordance with the notice provisions of Section 7.5 at least seven (7) calendar
days before the time of such sale. The Purchaser shall not be obligated to make
any sale of Pledged Collateral regardless of notice of sale having been given.
The Purchaser may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

(c) [Reserved].

(d) Private Sale. Upon the occurrence of an Event of Default, the Pledgor
recognizes that the Purchaser may deem it impracticable to effect a public sale
of all or any part of the Pledged Collateral and that the Purchaser may,
therefore, determine to make one or more private sales of any such Pledged
Collateral to a restricted group of purchasers who will be obligated to
represent, among other things, to acquire such Pledged Collateral for their own
account, for investment purposes and not with a view to the distribution or
resale thereof. The Pledgor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
that might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Purchaser shall have no obligation
to delay sale of any such Pledged Collateral for the period of time necessary to
permit the issuer of such Pledged Collateral to register such Pledged Collateral
for public sale under the Securities Act. The Pledgor further acknowledges and
agrees that any offer to sell such Pledged Collateral that has been (i) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of New York, New York (to the extent that
such offer may be advertised without prior registration under the Securities
Act), or (ii) made privately in the manner described above shall be deemed to
involve a “public sale” under the UCC, notwithstanding that such sale may not
constitute a “public offering” under the Securities Act, and the Purchaser may,
in such event, bid for the purchase of such Pledged Collateral.

(e) Retention of Pledged Collateral. In addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default, the Purchaser may, after
providing the notices required by Sections 9–620 and 9–621 (or similar
provision) of the UCC (or any successor sections of the UCC) or otherwise
complying with the notice requirements of Applicable Law of the relevant
jurisdiction, accept or retain all or any portion of the Pledged Collateral in
satisfaction of the Pledged Obligations. Unless and until the Purchaser shall
have provided such notices, however, the Purchaser shall not be deemed to have
retained any Pledged Collateral in satisfaction of the Pledged Obligations for
any reason.

(f) Other Security. To the extent that any of the Pledged Obligations are now or
hereafter secured by Property other than the Pledged Collateral (including,
without limitation, real and other personal Property owned by the Pledgor), or
by a guarantee, endorsement or Property of any other Person, then the Purchaser
shall have the right to proceed against such other Property, guarantee or
endorsement upon the occurrence of any Event of Default, and the Purchaser shall
have the right, in its sole discretion, to determine which rights, security,
Liens or remedies the Purchaser shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or any of the Purchaser’s rights or the Pledged
Obligations under this Agreement or under any other of the Repurchase Documents.

(g) Curing Events of Default. Notwithstanding anything contained herein to the
contrary, upon the Purchaser’s acceleration of the Obligations under the
Repurchase Agreement, neither the Seller, the Pledgor, the Guarantors nor other
Person may thereafter cure any Event of Default.

ARTICLE VI

RIGHTS OF THE PURCHASER

Section 6.1 Performance of Pledged Obligations; Advances by Purchaser.

On failure of the Pledgor to perform any of the covenants and agreements
contained herein, the Purchaser may, at its sole option and in its sole
discretion, perform or cause to be performed the same and in so doing may expend
such sums as the Purchaser may reasonably deem advisable in the performance
thereof, including, without limitation, the payment of any taxes, a payment to
obtain a release of a Lien or potential Lien, expenditures made in defending
against any adverse claim and all other expenditures that the Purchaser may make
for the protection of the security hereof or that the Purchaser may be compelled
to make by operation of Applicable Law. All such sums and amounts so expended
shall be repayable by the Pledgor promptly upon timely notice thereof and demand
therefor, shall constitute additional Pledged Obligations and shall bear
interest from the date said amounts are expended at the Post–Default Rate. No
such performance of any covenant or agreement by the Purchaser on behalf of the
Pledgor, and no such advance or expenditure therefor, shall relieve the Pledgor
of any default under the terms of this Agreement or the other Repurchase
Documents. The Purchaser may make any payment hereby authorized in accordance
with any bill, statement or estimate procured from the appropriate public office
or holder of the claim to be discharged without inquiry into the accuracy of
such bill, statement or estimate or into the validity of any tax assessment,
sale, forfeiture, tax Lien, title or claim except to the extent such payment is
being contested in good faith by the Pledgor in appropriate proceedings and
against which adequate reserves are being maintained in accordance with GAAP.

Section 6.2 Rights of the Purchaser.

(a) Power of Attorney. In addition to other powers of attorney contained herein
or under the Repurchase Agreement, the Pledgor hereby designates and appoints
the Purchaser and each of its designees or agents as attorney–in–fact of the
Pledgor, irrevocably and with power of substitution, with authority to take any
or all of the following actions upon the occurrence of an Event of Default:

(i) to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Pledged Collateral, all as the Purchaser may reasonably
determine in respect of the Pledged Collateral;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

(iii) to defend, settle, adjust or compromise any action, suit or proceeding
brought and, in connection therewith, give such discharge or release as the
Purchaser may deem reasonably appropriate in respect of the Pledged Collateral,
provided that the same does not impose any civil or criminal liability on the
Pledgor;

(iv) to pay or discharge taxes, Liens or other encumbrances levied or placed on
or threatened against the Pledged Collateral;

(v) to direct any parties liable for any payment under or with respect to any of
the Pledged Collateral to make payment of any and all monies due and to become
due thereunder directly to the Purchaser or as the Purchaser shall direct;

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral;

(vii) to sign and endorse any drafts, assignments, proxies, stock or membership
powers, verifications, notices and other documents relating to the Pledged
Collateral;

(viii) to execute and deliver and/or file all assignments, conveyances,
statements, financing statements, continuation statements, pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Purchaser may determine necessary in order to perfect and maintain the security
interests and Liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated herein;

(ix) to exchange any of the Pledged Collateral or other Property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Purchaser may determine;

(x) to vote for a shareholder, partner or member resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Pledged
Collateral into the name of the Purchaser or into the name of any transferee to
whom the Pledged Collateral or any part thereof may be sold pursuant to this
Agreement or Applicable Law; and

(xi) to do and perform all such other acts and things as the Purchaser may deem
to be necessary, proper or convenient in connection with the Pledged Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Pledged Obligations remain outstanding,
any Repurchase Document is in effect and until all of the Pledged Obligations
shall have been terminated. The Purchaser shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Purchaser in this Agreement, and shall
not be liable for any failure to do so or any delay in doing so. The Purchaser
shall not be liable for any act or omission or for any error of judgment or any
mistake of fact or law in its individual capacity or its capacity as
attorney–in–fact except acts or omissions resulting from its gross negligence or
willful misconduct. This power of attorney is conferred on the Purchaser solely
to protect, preserve and realize upon its security interest in the Pledged
Collateral.

(b) Assignment by the Purchaser. The Purchaser may from time to time assign the
Pledged Obligations or any portion thereof and/or the Pledged Collateral or any
portion thereof in accordance with the terms of the Repurchase Agreement, and
the assignee shall be entitled to all of the rights and remedies of the
Purchaser under this Agreement in relation thereto.

(c) The Purchaser’s Duty of Care. Other than the exercise of reasonable care to
ensure the safe custody of the Pledged Collateral while being held by the
Purchaser hereunder, the Purchaser shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that the Pledgor shall
be responsible for preservation of all rights in the Pledged Collateral, and the
Purchaser shall be relieved of all responsibility for the Pledged Collateral
upon surrendering it or tendering the surrender of it to the Pledgor. The
Purchaser shall be deemed to have exercised reasonable care in the custody and
preservation of the Pledged Collateral in its possession if such Pledged
Collateral is accorded treatment substantially equal to that which the Purchaser
accords its own Property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Purchaser shall not have responsibility for (i) ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relating to any Pledged Collateral, whether or not the Purchaser has or
is deemed to have knowledge of such matters or (ii) taking any necessary steps
to preserve rights against any parties with respect to any Pledged Collateral.

(d) Voting Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred, to the extent permitted
by Applicable Law, the Pledgor may exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral or any part thereof for
any purpose not inconsistent with the terms of this Agreement or the Repurchase
Agreement; provided, however, that Pledgor shall not exercise or shall refrain
from exercising any such right if the Purchaser shall have notified the Pledgor
that, in the Purchaser’s judgment, such action would have a material adverse
effect on the value of the Pledged Collateral, the Purchased Items, the
Purchaser’s Lien or any portion of the foregoing.

(ii) Upon the occurrence of an Event of Default, all rights of the Pledgor to
exercise the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to paragraph (i) of this Subsection 6.2(d) shall
cease and all such rights shall thereupon become vested in the Purchaser who
shall then have the sole right to exercise such voting and other consensual
rights.

(e) Dividend and Distribution Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred, the Pledgor may receive
and retain any and all dividends (other than dividends payable in the form of
Equity Interests and other dividends constituting Pledged Collateral that are
required to be delivered to the Purchaser pursuant to Article II above),
distributions or interest paid in respect of the Pledged Collateral to the
extent they are allowed under the Repurchase Agreement.

(ii) Upon the occurrence of an Event of Default:

(A) all rights of the Pledgor to receive the dividends, distributions and
interest payments that it would otherwise be authorized to receive and retain
pursuant to paragraph (i) of this Subsection 6.2(e) shall cease and all such
rights shall thereupon be vested in the Purchaser who shall then have the sole
right to receive and hold as Pledged Collateral such dividends, distributions
and interest payments; and

(B) all dividends, distributions and interest payments that are received by the
Pledgor contrary to the provisions of clause (A) of this Subsection (ii) shall
be received in trust for the benefit of the Purchaser, shall be segregated from
other Property or funds of the Pledgor, and shall be forthwith paid over to the
Purchaser as Pledged Collateral in the exact form received, to be held by the
Purchaser as Pledged Collateral and as further collateral security for the
Pledged Obligations.

(f) Release of Pledged Collateral. The Purchaser may release any of the Pledged
Collateral from this Agreement or may substitute any of the Pledged Collateral
for other collateral without altering, varying or diminishing in any way the
force, effect or Lien of this Agreement as to any Pledged Collateral not
expressly released or substituted, and this Agreement shall continue as a first
priority Lien on all Pledged Collateral not expressly released or substituted.

Section 6.3 Application of Proceeds.

After the exercise of remedies hereunder or under the other Repurchase
Documents, any payments in respect of the Pledged Obligations and any proceeds
of any Pledged Collateral, when received by the Purchaser in cash or its
equivalent, will be applied in reduction of the Pledged Obligations in the order
set forth in Section 10.2 of the Repurchase Agreement, and the Pledgor
irrevocably waives the right to direct the application of such payments and
proceeds and acknowledges and agrees that the Purchaser shall have the
continuing and exclusive right to apply and reapply any and all such payments
and proceeds in the Purchaser’s sole discretion, notwithstanding any entry to
the contrary upon any of its books and records.

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1 Indemnification.

(a) General Indemnity. The Pledgor agrees to hold the Purchaser, the Affected
Parties and their Affiliates and the Purchaser’s, the Affected Parties’ and
their Affiliates’ officers, directors, shareholders, employees, agents,
attorneys, Affiliates and advisors (each an “Indemnified Party” and collectively
the “Indemnified Parties”) harmless from and indemnify any Indemnified Party
against all liabilities, losses, damages, judgments, costs and expenses of any
kind that may be imposed on, incurred by or asserted against such Indemnified
Party (collectively, the “Indemnified Amounts”) relating to or arising out of
this Agreement or the Pledged Collateral, or the pledge thereof or the violation
of Applicable Law, or any amendment, supplement or modification of, or any
waiver or consent under or in respect of, this Agreement or any transaction
contemplated hereby, that, in each case, results from anything other than any
Indemnified Party’s gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Pledgor agrees to hold any Indemnified Party
harmless from and indemnify such Indemnified Party against all Indemnified
Amounts with respect to the Pledged Collateral relating to or arising out of any
violation or alleged violation of, noncompliance with or liability under any
law, rule or regulation (including, without limitation, Environmental Laws and
securities laws) that, in each case, results from anything other than such
Indemnified Party’s gross negligence or willful misconduct. In any suit,
proceeding or action brought by an Indemnified Party in connection with the
Pledged Collateral for any sum owing thereunder, the Pledgor will save,
indemnify and hold such Indemnified Party harmless from and against all expense,
loss or damage suffered by reason of any defense, set–off, counterclaim,
recoupment or reduction of liability whatsoever of the account debtor or obligor
thereunder arising out of a breach by the Pledgor of any obligation thereunder
or arising out of any other agreement, indebtedness or liability at any time
owing to or in favor of such account debtor or obligor or its successors from
the Pledgor. The Pledgor also agrees to reimburse an Indemnified Party as and
when billed by such Indemnified Party for all such Indemnified Party’s costs,
expenses and fees incurred in connection with the enforcement or the
preservation of such Indemnified Party’s rights under this Agreement and any
transaction contemplated hereby or thereby, including, without limitation, the
reasonable fees and disbursements of its counsel. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Subsection 7.1(a) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Seller, any of the
Guarantors and/or the Pledgor or any of their officers, directors, shareholders,
employees or creditors, an Indemnified Party or any other Person or any
Indemnified Party is otherwise a party thereto and whether or not any
transaction contemplated hereby is consummated.

(b) Indemnity for Securities Liabilities. In the event of any offer and sale
described in Section 5.2, the Pledgor agrees to indemnify and hold harmless the
Indemnified Parties from and against any loss, fee, cost, expense, damage,
liability or claim whatsoever, whether joint or several, as incurred, to which
any such Persons may become subject or for which any of them may be liable,
under the Securities Act or otherwise, insofar as such losses, fees, costs,
expenses, damages, liabilities or claims (or any litigation commenced or
threatened in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus, registration statement, prospectus, offering memorandum
or other such document delivered, circulated, published or filed in connection
with such sale, or any amendment or supplement thereto, or arise out of or are
based upon any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein in
light of the circumstances under which they were made not misleading and will
reimburse Purchaser and such other Persons for any legal or other expenses
reasonably incurred by the Purchaser and such other Persons in connection with
any litigation or investigation or proceeding by any Governmental Authority, of
any nature whatsoever, commenced or threatened in respect thereof (including all
fees, costs and expenses whatsoever reasonably incurred by the Purchaser and
such other Persons and counsel for the Purchaser and such other Persons in
investigating, preparing for, defending against, providing evidence, producing
documents or taking any other action in respect of any such commenced or
threatened litigation or any claims asserted). The foregoing indemnity shall be
limited solely to information provided by the Pledgor that is contained in such
preliminary prospectus, registration statement, prospectus, offering memorandum
or other such document delivered, circulated, published or filed in connection
with such sale, or any amendment or supplement thereto. This indemnity shall be
in addition to any liability that the Pledgor may otherwise have and shall
extend upon the same terms and conditions to each Person, if any, that controls
the Purchaser or such Persons within the meaning of the Securities Act.

(c) Costs. If at any time hereafter, whether upon the occurrence of an Event of
Default or not, the Purchaser employs counsel to prepare or consider amendments,
waivers or consents with respect to this Agreement, or to take action or make a
response in or with respect to any legal or arbitral proceeding relating to this
Agreement or relating to the Pledged Collateral, or to protect the Pledged
Collateral or exercise any rights or remedies under this Agreement or with
respect to the Pledged Collateral, then the Pledgor agrees to promptly pay upon
demand any and all such costs, expenses, losses, damages and liabilities of the
Purchaser, all of which reasonable costs, expenses, losses, damages and
liabilities shall constitute Pledged Obligations hereunder.

(d) Release. To the fullest extent permitted by Applicable Law, the Pledgor
hereby releases the Purchaser, the Affected Parties and its successors and
assigns, from any liability for any act or omission relating to this Agreement
or the Pledged Collateral, except for any liability arising from the gross
negligence or willful misconduct of the Purchaser or its officers, employees or
agents.

(e) Survival. The indemnities under this Section 7.1 shall be continuing and
survive the termination of this Agreement.

Section 7.2 Continuing Agreement.

(a) Termination. This Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect so long as any of the Pledged
Obligations remain outstanding or any Repurchase Document is in effect, and
until all of the Pledged Obligations thereunder shall have terminated. Upon such
payment and termination, this Agreement shall be automatically terminated and
the Purchaser shall , upon the request and at the expense of the Pledgor,
forthwith release all of the Liens and security interests granted hereunder and
shall deliver all UCC termination statements and/or other documents reasonably
requested by the Pledgor evidencing such termination. Notwithstanding the
foregoing, all releases and indemnities provided hereunder and all other
provisions which by their terms expressly survive termination of this Agreement
shall be continuing and shall survive termination of this Agreement.

(b) Continuation. This Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Pledged Obligations is rescinded or must otherwise be
restored or returned by the Purchaser as a preference, fraudulent conveyance or
otherwise under any Insolvency Law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Pledged
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including, without limitation, any reasonable legal fees and
disbursements) incurred by the Purchaser in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Pledged
Obligations.

Section 7.3 Amendments.

This Agreement and the rights and obligations of the parties hereunder may not
be amended, waived or changed orally, but only with the written agreement of the
Pledgor and the Purchaser.

Section 7.4 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the Purchaser,
any right, remedy, power or privilege hereunder, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privileges provided by Applicable Law.

Section 7.5 Notices, Etc.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or delivered,
as to each party hereto, at its address set forth below or at such other address
as shall be designated by such Person in a written notice to the other parties
hereto. All such notices and communications shall be effective, upon receipt, or
in the case of (a) notice by mail, five (5) days after being deposited into the
United States mail, first class postage prepaid, (b) notice by telex, when
telexed against receipt of answer back, or (c) notice by facsimile copy, when
verbal communication of receipt is obtained. The failure of the Purchaser to
give any notice required hereunder (if any) shall not affect the liability or
obligations of the Pledgor hereunder. Unless otherwise expressly provided in
this Agreement, reference to any notice, request, approval, consent or
determination provided for, permitted or required under the terms of this
Agreement with respect to the Pledgor or the Purchaser means, in order for such
notice, request, approval, consent or determination to be effective hereunder,
such notice, request, approval or consent must be in writing.

If to the Pledgor:

         
MMA Capital Corporation 3000 Bayport Drive, Suite 1100 Tampa, Florida 33607
Attention:
  Thomas Cornett

Facsimile No.:
    (813) 425–8000  
Confirmation No.:
    (813) 868–8076  
with a copy to:
       
MMA Capital Corporation 621 E. Pratt Street, Suite 300 Baltimore, Maryland 21202
Attention:
  Steve Goldberg, General Counsel

Facsimile No.:
    (410) 727–5387  
Confirmation No.:
    (443) 263–2871  

If to the Purchaser:

          Wachovia Bank, National Association

One Wachovia Center
        301 South College Street, NC0166
Charlotte, North Carolina 28288

Attention:
  Marianne Hickman

Facsimile No.:
    (704) 715–0066  
Confirmation No.:
    (704) 715–7818  
Section 7.6
  Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
THEREOF).



      Section 7.7 Waivers.

(a) THE PLEDGOR KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO
ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR
PROCEEDING BROUGHT AGAINST IT BY PURCHASER, THE AFFECTED PARTIES OR ANY OF THEIR
AFFILIATES OR AGENTS.

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH
THIS AGREEMENT, THE REPURCHASE DOCUMENTS, THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY OR ANY DEALINGS, COURSE OF DEALINGS, COURSE OF CONDUCT AMONG THEM OR
ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF ANY PARTY, AND NONE OF THE
PARTIES WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CAN NOT BE OR HAS NOT BEEN WAIVED. INSTEAD, ANY SUCH DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

(c) ANY LEGAL ACTION OR PROCEEDING AGAINST ANY PARTY HERETO WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF A PARTY TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST A PARTY IN ANY OTHER JURISDICTION.

(d) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
REPURCHASE DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (c) ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(e) EXCEPT AS PROHIBITED BY LAW, THE PLEDGOR HEREBY WAIVES ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER
OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE PLEDGOR
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT OR THE
PURCHASER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE PURCHASER WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL–ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.

(f) EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

(g) THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
REPURCHASE DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO ANY
TRANSACTION ENTERED INTO HEREUNDER OR THEREUNDER. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 7.8 Execution in Counterparts; Severability; Integration.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement and any other Repurchase Document executed in connection herewith
contain the final and complete integration of all prior expressions by the
parties hereto and thereto with respect to the subject matter hereof and thereof
and shall constitute the entire agreement among the parties hereto and thereto
with respect to the subject matter hereof and thereof, superseding all prior
oral or written understandings.

Section 7.9 Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning, construction or interpretation
of any provision of this Agreement.

Section 7.10 Survival of Representations and Warranties.

All representations and warranties of the Pledgor hereunder shall survive the
execution and delivery of this Agreement and the other Repurchase Documents.

Section 7.11 Binding Effect; Assignment.

This Agreement shall inure to the benefit of and the obligations hereunder shall
be binding upon the parties hereto and their respective successors and permitted
assigns. The Pledgor may not assign, delegate or otherwise transfer any of its
rights, duties or obligations under this Agreement. This Agreement and the
Purchaser’s rights hereunder may be assigned, transferred, pledged, participated
or otherwise conveyed in the same manner as the Purchaser may do so in
Section 13.16 of the Repurchase Agreement.

Section 7.12 Recourse Against Certain Parties.

No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Purchaser or the Pledgor as contained in this Agreement, the
Repurchase Documents or any other agreement, instrument or document entered into
by the Purchaser, the Pledgor or any such party pursuant hereto or thereto or in
connection herewith or therewith shall be had against any administrator of the
Purchaser, the Pledgor or any incorporator, Affiliate (direct or indirect),
owner, member, partner, stockholder, officer, director, employee, agent or
attorney of the Purchaser, the Pledgor or of any such administrator, as such, by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that the agreements of the Purchaser and the Pledgor contained in this
Agreement, the Repurchase Documents and all of the other agreements, instruments
and documents entered into by it pursuant hereto or thereto or in connection
herewith or therewith are, in each case, solely the corporate obligations of the
Purchaser and the Pledgor and that no personal liability whatsoever shall attach
to or be incurred by any administrator of the Purchaser, the Pledgor or any
incorporator, owner, member, partner, stockholder, Affiliate (direct or
indirect), officer, director, employee, agent or attorney of the Purchaser, the
Pledgor or of any such administrator, as such, or any other of them, under or by
reason of any of the obligations, covenants or agreements of the Purchaser or
the Pledgor contained in this Agreement, the Repurchase Documents or in any
other such instruments, documents or agreements, or that are implied therefrom.



      Section 7.13 Joint and Several Obligations.

(a) At all times during which there is more than one (1) Pledgor under this
Agreement, the liability of each Pledgor shall be joint and several and the
joint and several obligations of each Pledgor under this Agreement and, as
applicable, the other Repurchase Documents (a) (i) shall be absolute and
unconditional and shall remain in full force and effect (or be reinstated) until
all the Pledged Obligations shall have been paid and satisfied in full and the
expiration of any applicable preference or similar period pursuant to any
bankruptcy, insolvency, reorganization, moratorium or similar law, or at law or
in equity, without any claim having been made before the expiration of such
period asserting an interest in all or any part of any payment(s) received by
the Purchaser, and (ii) until such payment has been made and such obligations
satisfied, shall not be discharged, affected, modified or impaired on the
happening from time to time of any event, including, without limitation, any of
the following, whether or not with notice to or the consent of the Pledgor or
any other Person, (A) the waiver, compromise, settlement, release, termination
or amendment (including, without limitation, any extension or postponement of
the time for payment or performance or renewal or refinancing) of any or all of
the obligations or agreements of any Seller, the Guarantors or the Pledgor under
the Repurchase Agreement or any Repurchase Document, (B) the failure to give
notice to the Seller, the Guarantors or the Pledgor of the occurrence of an
Event of Default under any of the Repurchase Documents, (C) the release,
substitution or exchange by the Purchaser of any or all of the Purchased Items
and/or Pledged Collateral (whether with or without consideration) or the
acceptance by the Purchaser of any additional collateral or the availability or
claimed availability of any other collateral or source of repayment or any
nonperfection or other impairment of collateral, (D) the release of any Person
primarily or secondarily liable for all or any part of the Pledged Obligations,
whether by the Purchaser or in connection with any voluntary or involuntary
liquidation, dissolution, receivership, insolvency, bankruptcy, assignment for
the benefit of creditors or similar event or proceeding affecting any or all of
the Seller, the Guarantors, the Pledgor or any other Person who, or any of whose
assets or Property, shall at the time in question be obligated in respect of the
Obligations, the Pledged Obligations or any part of the foregoing, or (E) to the
extent permitted by Applicable Law, any other event, occurrence, action or
circumstance that would, in the absence of this Section 7.13, result in the
release or discharge of any or all of the Pledgors from the performance or
observance of any obligation, covenant or agreement contained in the Repurchase
Agreement or the Repurchase Documents; (b) each Pledgor expressly agrees that
the Purchaser shall not be required first to initiate any suit or to exhaust its
remedies against the Seller, the Guarantors, the Pledgor or any other Person to
become liable, or against any of the Purchased Items or the Pledged Collateral,
in order to enforce this Agreement or the Repurchase Documents and each Pledgor
expressly agrees that, notwithstanding the occurrence of any of the foregoing,
each Pledgor shall be and remain directly and primarily liable for all sums due
under this Agreement or any of the Repurchase Documents; and, (c) on disposition
by the Purchaser of any assets or Property encumbered by any Purchased Items or
the Pledged Collateral, each Pledgor shall be and shall remain jointly and
severally liable for any deficiency.

(b) Each Pledgor hereby agrees that, to the extent another Pledgor shall have
paid more than its proportionate share of any payment made hereunder, the
Pledgor shall be entitled to seek and receive contribution from and against any
other Pledgor which has not paid its proportionate share of such payment;
provided however, that the provisions of this Section 7.13 shall in no respect
limit the obligations and liabilities of a Pledgor to the Purchaser, and,
notwithstanding any payment or payments made by each Pledgor (the “paying
Pledgor”) hereunder or any set-off or application of funds of the paying Pledgor
by the Purchaser, the paying Pledgor shall not be entitled to be subrogated to
any of the rights of the Purchaser against any other Pledgor or any collateral
security or guarantee or right of offset held by the Purchaser, nor shall the
paying Pledgor seek or be entitled to seek any contribution or reimbursement
from the other Pledgor in respect of payments made by the paying Pledgor
hereunder, until all amounts owing to the Purchaser by the Pledgor under this
Agreement and the other Repurchase Documents are paid in full. If any amount
shall be paid to the paying Pledgor on account of such subrogation rights at any
time when all such amounts shall not have been paid in full, such amount shall
be held by the paying Pledgor in trust for the Purchaser, segregated from other
funds of the paying Pledgor, and shall, forthwith upon receipt by the paying
Pledgor, be turned over to the Purchaser in the exact form received by the
paying Pledgor (duly indorsed by the paying Pledgor to the Purchaser, if
required), to be applied against amounts owing to the Purchaser by the Pledgor
under this Agreement and the other Repurchase Documents, whether matured or
unmatured, in such order as the Purchaser may determine in its discretion.

[Remainder Of This Page Intentionally Left Blank.]

1

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.



    THE PLEDGOR:



    MMA CAPITAL CORPORATION,

a Michigan corporation

      By: /s/ Charles M. Pinckney
 

Name:
Title:
  Charles M. Pinckney
Executive Vice President

MMA Capital Corporation
3000 Bayport Drive, Suite 1100
Tampa, Florida 33607
Attention: Thomas Cornett
Facsimile No.: (813) 425–8000
Confirmation No.: (813) 868–8076

with a copy to:

MMA Capital Corporation
621 E. Pratt Street, Suite 300
Baltimore, Maryland 21202
Attention: Steve Goldberg, General Counsel
Facsimile No.: (410) 727–5387
Confirmation No.: (443) 263–2871

[Signatures Continued on the Following Page]

2

AGREED TO AND ACCEPTED:

THE PURCHASER:

WACHOVIA BANK, NATIONAL ASSOCIATION

     
By:
Name:
Title:
  /s/ Joseph F. Cannon
Joseph F. Cannon
Vice President

Wachovia Bank, National Association
One Wachovia Center, Mail Code: NC0166
301 South College Street
Charlotte, North Carolina 28288
Attention: Marianne Hickman
Facsimile No.: (704) 715–0066
Confirmation No.: (704) 715–7818

3